Citation Nr: 0806401	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral knee 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to March 
1947 and from October 1950 to November 1951.  He also served 
with the United States Army Reserves and National Guard from 
March 1947 to October 1950 and from November 1951 to March 
1953, July 1975 to April 1987, and from August 1988 to April 
1990.  

This appeal arises from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In his August 2005 notice of 
disagreement the veteran limited his appeal to the issue of 
service connection for a disorder of the knees.  


FINDINGS OF FACT

1.  Service records do not include any references to 
complaints or treatment for a knee disorder.  

2.  The claims folder does not include any diagnosis of a 
current knee disorder.  


CONCLUSION OF LAW

A bilateral disorder of the knees was not incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in September 2004 and November 2004, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
May 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and which he authorized VA to request, have been associated 
with the claims folder.  38 U.S.C.A. § 5103A.   As the 
medical records in service did not include any references to 
any knee disorder and there is no current diagnosis of a knee 
disorder, ordering a VA examination was not necessary.  (The 
Board discusses the records from Millington Naval Hospital 
below).  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  


Service Connection for Bilateral Knee Disorder

Service medical records from the veteran's period of active 
duty from January 1945 to March 1947, consist of a Report of 
Medical Examination dated in February 1947.  It reveals that 
there were no musculoskeletal defects found on examination at 
separation.  No significant injuries were recorded.  

There are no service medical records in the claims folder 
from the veteran's second period of active duty from October 
1950 to November 1951.  

There are Reports of Medical Examination dated in March 1975, 
June 1979, January 1983 and April 1988 from the veteran's 
period of service in the National Guard.  All of those 
reports indicate the veteran's lower extremities were normal.  
On his Reports of Medical History dated in March 1975, June 
1979, January 1983 and April 1988 the veteran checked no as 
to any history of a trick or locked knee.  While there are 
records documenting an injury to the back during the 
veteran's National Guard service, there are no records of any 
complaints, injuries or treatment for the knees.  

The Board has thoroughly reviewed the veteran's post service 
VA and private treatment records dated between 1995 and 2005, 
and found no records of complaints of a knee disorder, record 
of any symptoms of a knee disorder, and no diagnosis of any 
knee disorder.  

The veteran indicated in his August 2004 application for VA 
benefits that his knee, prostate and heart disorders had 
their onset in March 1995 and that he received treatment at 
the Millington Naval Hospital from March 1995 to April 1996.  
In his August 2005 notice of disagreement the veteran 
reported injuring his knee at Oakland Army Base in 1947.  In 
December 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  He 
testified he originally injured his knee in 1949 when it was 
pierced by a sharp limb.  He reported having stitches and 
soreness from the "pin."  He contended he had continued 
problems with the knee from that date to the present.  (T-
2,3).  He described his current knee problem as swelling and 
difficulty maneuvering the leg.  He reported being treated 
after service at the Middleton Navy Base in the 1940's.  (T-
8,9).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The only evidence of any current knee disorder are the 
statements and testimony of the veteran.  In weighing the 
evidence the Board notes the information recorded on his 
application is inconsistent with his later statement and 
testimony.  It is clear when comparing the veteran's 
application to his medical records, testimony and notice of 
disagreement, that the veteran is a poor historian.  
Therefore, his statements are of limited probative value.  
Moreover, even if his statements were consistent, a lay 
person is not competent to make a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes the veteran reported treatment in either the 
1940's or, in 1995 or 1996 at Millington (misspelled as 
Middleton in the hearing transcript) Naval Hospital for the 
knee.  However, even if such records existed from the 1940's 
there is a long period from that date to this without any 
history of medical complaints.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  If such records were available from 
1996, those records would only provide evidence of a post 
service diagnosis with no in service records to provide a 
basis for finding a nexus.  As the veteran clearly has not 
accurately identified the records, having given two disparate 
dates, the 1940's and 1995-1996, the Board has concluded that 
remand to attempt to obtain those records would serve no 
purpose.  

The probative evidence of records consists of service medical 
records which do not contain any references to the knee.  The 
post service VA and private medical records, also include no 
references to the knees.  There is no credible evidence of 
any in-service knee injury and no current diagnosis of any 
knee disorder.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  

Service connection for a bilateral knee disorder is not 
warranted.  


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


